Trilliant 8-K Exhibit 10.1 LOAN AGREEMENT THIS LOAN AGREEMENT (this “Agreement”), dated as of August 27, 2009, by and among Trilliant Exploration Corporation a Nevada corporation, (the “Company”), and Charms Investments, LTD (the “Lender”). WITNESSETH: WHEREAS, the Company and the Lender are executing and delivering this Agreement in reliance upon an exemption from securities registration pursuant to Section 4(2) and/or Rule506 of Regulation D (“Regulation D”) as promulgated by the U.S. Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended (the “1933 Act”); WHEREAS, the Parties agreed that the Lender will provide the Company with a loan (the "LOAN") in the aggregate principal amount of up to US$500,000.00(the "PURCHASE PRICE" or "PRINCIPAL AMOUNT"), subject to terms and conditions set forth in this Agreement, and secured by promissory notes of the Company ("NOTE" or "NOTES"), a form of which is annexed hereto as EXHIBIT A, convertible into shares ("CONVERSION SHARES") of the Company's Common Stock (the "COMMON STOCK") at a per share conversion price set forth in the Note (the "CONVERSION PRICE". The Notes and Conversion Shares are collectively referred to herein as the "SECURITIES"; NOW, THEREFORE, in consideration of the mutual covenants and other agreements contained in this Agreement the Company and the lender hereby agree as follows: 1. THE LOAN. (a) Under the terms and subject to the conditions set forth in this Agreement, the Lender shall loan to the Company a principal amount of up to US $500,000in installments as follows: i. A first installment of $25,000 on or about August 27, 2009 (the “Initial Installment”); ii. A second installment of $80,000 on or about August 28, 2009; iii. A third installment of $70,000 on or about August 31, 2009; iv. Such subsequent installments in such amounts and on such dates as the parties shall agree; however, nothing contained herein shall be interpreted as requiring the Lender to make any future installments. (b) The "CLOSING DATE" shall be August 27, 2009. (c) All installments hereunder may be transferred to the Company or its assigns by the Lender, or by a third party on behalf of the Lender, however, such third party, if any, shall have no rights or obligations under this Agreement. (d) The second installment in the amount of $80,000 shall be paid directly to Compania Minera del Pacifico Noreste S.A. on behalf of the Company and for further credit to the accounts of the Company’s subsidiary Compania Minera Muluncaygold, S.A. (e) All funds transferred pursuant to this agreement shall bear interest at the rate of 8% per annum. 2. LENDER REPRESENTATIONS AND WARRANTIES. Lender hereby represents andwarrants that: (a) AUTHORIZATION AND POWER. it has the requisite power and authority to enter into and perform this Agreement and the other Transaction Documents and to purchase the Notes and Warrants being sold to it hereunder. (b) INFORMATION ON COMPANY. As a shareholder of the Company Lender has been furnished with or has had access to all information concerning its operations, financial condition and other matters as Lender has requested. (c) COMPLIANCE WITH SECURITIES LAWS. Lender understands and agrees that the Securities have not been registered under the 1933 Act or any applicable state securities laws, by reason of their issuance in a transaction that does not require registration under the 1933 Act. 3. COMPANY REPRESENTATIONS AND WARRANTIES. The Company represents and warrants to and agrees that: (a) DUE INCORPORATION. The Company is a corporation or other entity duly incorporated or organized, validly existing and in good standing under the laws of Nevada. (b) OUTSTANDING STOCK. All issued and outstanding shares of capital stock of the Company have been duly authorized and validly issued and are fully paid and non-assessable. (c) AUTHORITY; ENFORCEABILITY. This Agreement, the Note,and all other agreements delivered together with this Agreement or in connection herewith (collectively TRANSACTION DOCUMENTS") have been duly authorized, executed and delivered by the Company and are valid and binding agreements of the Company enforceable in accordance with their terms.The Company has full corporate power and authority necessary to enter into and deliver the Transaction Documents and to perform its obligations thereunder. (d) THE SECURITIES. The Securities upon issuance: (i)are, or will be, free and clear of any security interests, liens, claims or other encumbrances, subject to restrictions upon transfer under the 1933 Act and any applicable state securities laws; (ii)have been, or will be, duly and validly authorized and on the date of issuance of the Securities, the Securities will be duly and validly issued, fully paid and non-assessable. (iii)will not have been issued or sold in violation of any preemptive or other similar rights of the holders of any securities of the Company; (e) LITIGATION. There is no pending or, to the best knowledge of the Company, threatened action, suit, proceeding or investigation before any court, governmental agency or body, or arbitrator having jurisdiction over the Company. (f) DEFAULTS. The Company is not in violation of its articles of incorporation or bylaws. The Company is (i) not in default under or in violation of any other material agreement or instrument to which it is a party or by which it or any of its properties are bound or affected, which default or violation would have a Material Adverse Effect, (ii) not in default with respect to any order of any court, arbitrator or governmental body or subject to or party to any order of any court or governmental authority arising out of any action, suit or proceeding under any statute or other law respecting antitrust, monopoly, restraint of trade, unfair competition or similar matters. (g) NO GENERAL SOLICITATION. Neither the Company, nor any of itsAffiliates, nor to its knowledge, any person acting on its or their behalf, has engaged in any form of general solicitation or general advertising (within the meaning of Regulation D under the 1933 Act) inconnection with the offer or sale of the Securities. (h) REPORTING COMPANY. The Company is a publicly-held company subject to reporting obligations pursuant to Section 13 of the Securities Exchange Act of 1934, as amended (the "1934 ACT") and has a class of Common Stock registered pursuant to Section 12(g) of the 1934 Act. Pursuant to the provisions of the 1934 Act, the Company has timely filed all reports and other materials required to be filed thereunder with the Commission during the twelve months preceding the date of this Agreement and the Closing Date. (i) LISTING. The Company's Common Stock is quoted on the Bulletin Board under the symbol TTXP. The Company has not received any oral or written notice that its Common Stock is not eligible nor willbecome ineligible for quotation on the Bulletin Board nor that itsCommon Stock does not meet all requirements for the continuation of such quotation. The Company satisfies all the requirements for the continued quotation of its Common Stock on the Bulletin Board. 4. CONVERSION OF NOTE. (a) Upon the conversion of a Note or part thereof, the Company shall, at its own cost and expense, take all necessary action, including obtaining and delivering, an opinion of counsel to assure that the Company's transfer agent shall issue stock certificates in the name of Lender (or its permitted nominee) or such other persons as designated by Lender and in such denominations to be specified at conversion representing the number of shares of Common Stock issuable upon such conversion. The Company warrants that no instructions other than these instructions have been or will be given to the transfer agent of the Company's Common Stock and that the certificates representing such shares shall contain no legend other than the usual 1933 Act restriction from transfer legend (b) The Lender will give notice of its decision to exercise its right to convert the Note, interest, or part thereof by telecopying, or otherwise delivering a completed Notice ofconversion to the Company via confirmed telecopier transmission or otherwise pursuant to this Agreement. Lender will not be required to surrender the Note until the Note has been fully converted or satisfied. Each date on which a Notice of Conversion is telecopied to the Company in accordance with the provisions hereof by 6 PM (or if received by the Company after 6 PM, then the next business day) shall be deemed a "CONVERSION DATE."The Company will itself or cause the Company's transfer agent to transmit the Company's Common Stock certificates representing the Conversion Shares to such Subscriber via express courier for receipt by Lender within five business days after receipt by the Company of the Notice of Conversion (such third day being the "DELIVERY DATE"). 5. REDEMPTION. The Notes shall not be redeemable or callable by the Company except as described in the Note. 6. COVENANTS OF THE COMPANY. The Company covenants and agrees with theLender as follows: (a) MARKET REGULATIONS. The Company shall notify the Commission, the and applicable state authorities, in accordance with their requirements, of the transactions contemplated by this Agreement, and shall take all other necessary action and proceedings as may be required and permitted by applicable law, rule and regulation, for the legal and valid issuance of the Securities to the Subscribers and promptly provide copies thereof to the Subscribers. (b) FILING REQUIREMENTS. From the date of this Agreement and until the last to occur of (i) two (2) years after the Closing Date, (ii) until all the Conversion Shares have been resold or transferred by the Lender pursuant to the Registration Statement or pursuant to Rule 144, without regard to volume limitations, or (iii) the Notes are not outstanding (the date of occurrence of the last such event being the "END DATE"), the Company will (A) cause its Common Stock to be registered under Section 12(b)or 12(g) of the 1934 Act, (B) comply in all respects with its reporting and filing obligations under the 1934 Act, (C) voluntarily comply with all reporting requirements that are applicable to an issuer with a class of shares registered pursuant to Section 12(b) or Section 12(g) of the 1934 Act, if the Company is not subject to such reporting requirements, and (D) comply with all requirements related to any registration statement filed pursuant to this Agreement. The Company will not take any action or file any document (whether or notpermitted by the 1933 Act or the 1934 Act or the rules thereunder) to terminate or suspend such registration or to terminate or suspend its reporting and filing obligations under said acts until the End Date. Until the End Date, the Company will continue the listing or quotation of the Common Stock on a Principal Market and will comply in all respects with the Company's reporting, filing and other obligations under the bylaws or rules of the Principal Market. The Company agrees to timely file a Form D with respect to the Securities if required under Regulation D and to provide a copy thereof to each Subscriber promptly after such filing. (c) BOOKS AND RECORDS. From the date of this Agreement and until the End Date, the Company will keep true records and books of account in which full, true and correct entries will be made of all dealings or transactions in relation to its business and affairs in accordance with generally accepted accounting principles applied on a consistent basis. (d) GOVERNMENTAL AUTHORITIES. From the date of this Agreement and until the End Date, the Company shall duly observe and conform in all material respects to all valid requirements of governmental authorities relating to the conduct of its business or to its properties or assets. (e) INTELLECTUAL PROPERTY. From the date of this Agreement and until the End Date, the Company shall maintain in full force and effect its corporate existence, rights and franchises and all licenses and other rights to use intellectual property owned or possessed by it and reasonably deemed to be necessary to the conduct of its business, unless it is sold for value. (f) NON-PUBLIC INFORMATION. The Company covenants and agrees that except for the Reports, Other Written Information and schedules and exhibits to this Agreement, which information the Company undertakes to publicly disclose not later than the required filing date of a report on Form 8-K, neither it nor any other person acting on its behalf will at any time as of the date hereof provide Lender or its agents or counsel with any information that the Company believes constitutes material non-public information, unless prior thereto such Lender shall have agreed in writing to receive such information or received such information under his capacity as a board member or officer of the Company. The Company understands and confirms that each Subscriber shall be relying on the foregoing representations in effectingtransactions in securities of the Company. 7. REGISTRATION RIGHTS. The Company hereby grants the following registration rights to Lender. (i)The Company shall file with the Commission a registration statement (the "REGISTRATION STATEMENT") in order to register the Registrable Securities for resale and distribution under the 1933 Act within sixty (60) calendar days after the conversion Date (the "FILING DATE"), and use its best efforts to cause the Registration Statement to be declared effective not later than ninety (90) calendar days after the conversion Date (the "EFFECTIVE DATE"). The Company will register not less than a number of shares of common stock in the aforedescribed registration statement that is equal to 100% of the Conversion Shares issued and issuable upon conversion of the Notes, (the "REGISTRABLE SECURITIES") The Registration Statement will immediately be amended or additional registration statements will be immediately filed by the Company as necessary to register additional shares of Common Stock to allow the public resale of all Common Stock included in and issuable by virtue of the Registrable Securities. 8. EXPENSES. All expenses incurred by the Company in complying with Section 7 herein, including, without limitation, all registration and filing fees, printing expenses (if required), fees and disbursements of counsel and independent public accountants for the Company, fees and expenses (including reasonable counsel fees) incurred in connection with complying with state securities or "blue sky" laws, fees of the NASD, transfer taxes, and fees of transfer agents and registrars, are called "REGISTRATION EXPENSES." All underwriting discounts and selling commissions applicable to the sale of Registrable Securities are called "SELLING EXPENSES." The Company will pay all Registration Expenses in connection with the registration statement under Section 7. Selling Expenses in connection with each registration statement shall be borne by the Seller and may be apportioned among the Sellers in proportion to the number of shares sold by the Seller relative to the number of shares sold under suchregistration statement or as all Sellers thereunder may agree. 9. Miscellaneous. (a) NOTICES. All notices, demands, requests, consents, approvals, and other communications required or permitted hereunder shall be in writing and, unless otherwise specified herein, shall be (i) personally served, (ii) deposited in the mail, registered or certified, return receipt requested, postage prepaid, (iii) delivered by reputable air courier service with charges prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed as set forth below or to such other address as such party shall have specified most recently by written notice. Any notice or other communication required or permitted to be given hereunder shall be deemed effective (a) upon hand delivery or delivery by facsimile, withaccurate confirmation generated by the transmitting facsimile machine,at the address or number designated below (if delivered on a businessday during normal business hours where such notice is to be received), or the first business day following such delivery (if delivered other than on a business day during normal business hours where such notice is to be received) or (b) on the second business day following the date of mailing by express courier service, fully prepaid, addressed to such address, or upon actual receipt of such mailing, whichever shall first occur. The addresses for such communications shall be: (i)if to the Company, to: Trilliant Exploration Corp.
